         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANGEL SULLIVAN-BLAKE and                      )
 HORACE CLAIBORNE, on behalf of                )
 themselves and others similarly situated,     )
                                               )
                       Plaintiffs,             )
                                               )       Civil Action No. 18-1698
        V.                                     )
                                               )
 FEDEX GROUND PACKAGE                          )
 SYSTEM, INC.,                                 )
                                               )
                       Defendant.              )

                                         MEMORANDUM OPI ION
I.     I NT ROD UCT ION


       Thi s is a co ll ective actio n brought under the Fair Labor Standards Act ("FLSA") by

Plaintiffs Angel Sulli van-B lake ("Sulli van-B lake") and Horace Claiborne ("Claiborne")

(collectively, "Plaintiffs") against Defendant FedEx Ground Package System, Inc. ("FedEx").

Plaintiffs represent that they have bro ught this action on behalf of themselves and other simi larly

situated individuals who have been employed by FedEx through intermediary employers to

perform delivery services on FedEx's behalf. (ECF No. 1). Plaintiffs allege that FedEx violated

the FLSA by fail ing to pay them overtime compensation. (Id.).

       Presently before the Court is Plaintiffs' Motion for Issuance of Notice Under§ 216(b) of

the FLSA ("Motion") seeking conditional certification of a proposed nationwide collective action

(excluding Massachusetts) of all FedEx delivery drivers who worked through an independent

service provider ("ISP"). (ECF No. 10). For the reasons that follow, Plaintiffs ' Motion will be

granted in pait and denied in part.
         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 2 of 13




II.    FACTUAL BACKGROU D


       A.      FedEx Operations and Business Model

       FedEx, a Delaware Corporation with its principal place of business in Coraopolis,

Pennsylvania, operates a nationwide package pickup and delivery business. (ECF No. 1 114, 7).

FedEx contracts with thousands of small businesses whose employees carry out the physical

pickup and delivery of packages. (ECF No. 29 at 1). Since long before 2014, FedEx has contracted

only with incorporated businesses for delivery services, and does not employ any drivers for such

services. (ECF No. 29-2   1 10). FedEx ' s Form   l 0-K for the fiscal year ending May 31 , 2016 (" 1O-

K") reflects that FedEx " is involved in numerous lawsuits . .. where the classification of its

independent contractors is at issue. " (ECF No. 11-3 at 3). These lawsuits involve a contractor

model which FedEx has not operated since 2011. (Id.).

       B.      The ISP Model

       In 2010, FedEx began transitioning into a new negotiated agreement under which FedEx ' s

contractors are known as Independent Service Providers (" ISPs"). (ECF No. 29 at 1). According

to its 10-K, FedEx expects transition to the ISP model to be completed nationwide by 2020. (ECF

No. 11-3 at 3) . Under this model , FedEx contracts with ISPs, i.e. , independent corporations with

vehicles, drivers, and other employed personnel , that provide pickup and delivery services for

FedEx. (ECF No. 29-2    11 4, 5) . According to FedEx, the ISPs:
       1) Ensure that all of their drivers are treated as employees of the ISP (id. 114);

       2) Agree to comp ly with all federal, state, and local employment laws (id.) ;

       3) Retain "sole and complete discretion in the staffing, selection, hiring, training,

            supervision, assignment, hours and days worked, discipline, compensation, benefits,

            and all other terms and conditions of employment" of their employees. (Id.     1 15).



                                                   2
            Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 3 of 13




        C.      Plaintiffs' Allegations

        According to the Complaint, Plaintiff Sullivan-Blake is a resident of Texas and worked as

a delivery driver for FedEx through an ISP from approximately November 2015 through October

2018 . 1 (ECF No. 1 3). Plaintiff Claiborne resides in North Carolina and has worked as a delivery

driver for FedEx through ISPs since approximately 2011 . (Id. ~ 4). Both Plaintiffs allege that they

were eligible for overtime compensation under the FLSA but did not receive it. (Id.           ~~   3, 4).

        Plaintiffs have included their affidavits in support of the Motion. In her affidavit, Plaintiff

Sullivan-Blake avers that she has worked full-time as a delivery driver out of three different FedEx

terminals, all located in Texas, primarily using a van that was under 10,000 pounds. (ECF No. 11-

1 ~~ 3- 5). When she first started working for FedEx in         ovember of 2015, FedEx paid her by the

hour and she received overtime when she worked over forty hours a week (Id.             ~   7). At the time,

she was told by a FedEx manager that she was being paid by FedEx and that ISPs do not pay

drivers by the hour. (Id.~ 9). Starting sometime in January of 2016, however, FedEx required her

to be paid by an ISP. (Id.   ~   7). Plaintiff Sullivan-Blake claims that in order to keep her job she was

required to be paid through an ISP that compensated her at a flat daily rate regardless of how many

hours she worked, even though she frequently worked more than forty hours a week. (Id.). She

also asserts that after she started to be paid by an ISP for her FedEx delivery work, she continued

reporting to work each morning and delivering packages for FedEx following the same mandatory

delivery procedures established by FedEx and that nothing about her job changed. (Id.              ~   13).

        Plaintiff Claiborne ' s affidavit reflects that he too has worked as a full-time delivery driver

out of three different FedEx terminals, one located in Virginia and the other two in North Carolina,



        1
          Plaintiff Sullivan-Blake states in her affidavit that FedEx paid her directly from
November of 2015 through approximately January of 2016 before requiring her to be paid through
an ISP. (ECF No . 11-1 ~ 7).


                                                      3
         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 4 of 13




using trucks that weighed less than 10,00 1 pounds. (ECF No.11-2112, 11 , 13). During his work

at all three terminals, he has been paid through an ISP. (Id.   112, 14). Plaintiff Claiborne alleges
that he has never been paid any overtime even though he has regularly worked more than 40 hours

each week during his employment. (Id.    1 17).
       Based on their personal observations, Plaintiffs aver that all of the delivery drivers who

worked alongside them were required to work under various ISPs. (ECF Nos. 11-1              1 8;    11-2 1 6,

18). According to their affidavits, all of the delivery drivers to whom Plaintiffs spoke told them

that they do not get paid overtime for their work. (ECF Nos. 11-1      1 11 , 12, 26; 11-21 19). Plaintiffs
also allege that despite working for different ISPs, delivery drivers, including themselves, wore

the same FedEx uniform, drove delivery vehicles with FedEx logos, and used special FedEx

scanners for tracking packages. (ECF Nos. 11-1 11 15, 16, 20; 11-2            11   7, 8). In her affidavit,

Plaintiff Sullivan-Blake notes that each morning when she reported to work, package handlers

employed by FedEx had already separated the packages that each deli very dri ver was assigned to

deli ver that day. (ECF Nos. 11-1 1 18). If a package assigned to a delivery driver was missing, that

dri ver would have to wait for a FedEx manager to either track the missing package, or give

permission to leave without the missing package. (Id.   11 20, 21 ).
       Plaintiffs assert that customer comments or complaints about their work were directed to

FedEx, as opposed to their ISPs. (ECF Nos. 11-1 124; 11-21 10). Plaintiffs ' affidavits also reflect

that during their time as drivers, they never delivered packages for another company as they did

not have time to do so. (ECF Nos. 11-1 117; 11-2116). In any event, they could not carry packages

for anyone other than FedEx while on their FedEx deli very routes. (ECF No. 11-1           1 17).




                                                  4
         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 5 of 13




III.    PROCEDURAL HISTORY


        Plaintiff Sullivan-Blake was a named plaintiff in Roy v. FedEx Ground Package System,

In c., Case No. 17-30116, a lawsuit filed in the United States District Court of the District of

Massachusetts on August 29, 20 17. (ECF      o. 104-1 ). On September 7, 2017, the named plaintiffs

in the Roy action filed a motion for conditional certification and issuance of notice under 29 U.S.C .

§ 2 l 6(b ). (Id. ). While that motion was pending, the parties stipulated to tolling the statute of

limitations for potential opt-ins from February 19, 2018, until the date the court ruled on the

motion. (Id.) . Plaintiff Claiborne filed hjs opt-in form in Roy on February 27, 2018. (Id.).

        Relying upon the United States Supreme Court's decision in Bristol-Myers Squibb Co. v.

Superior Court of California, 13 7 S. Ct. 1773 (2017), the Roy Court held that it lacked jurisdiction

to adjudicate claims of any non-Massachusetts named plaintiffs and dismissed Plaintiff Sullivan-

Blake from that case on May 22, 2018 . Roy v. FedEx Ground Package Sys., Inc., No. 17-30116,

2018 WL 2324092, * 11 (D. Mass. May 22, 2018). After further briefing from the parties, in an

opinion dated November 27, 2018, the Roy Court extended its holding to non-Massachusetts opt-

in plaintiffs, effectively dismi ssing Plaintiff Claiborne from that action as well. Roy v. FedEx

Ground Package Sys., Inc., 353 F. Supp. 3d 43 , 62 (D. Mass. 2018).

       Plaintiffs subsequently commenced this action on December 21, 2018. (ECF No 1). On

January 15 , 2019, Plaintiffs fi led the pending Motion, their supporting brief, and related evidence.

(ECF Nos. 10, 11). FedEx subsequently responded with a brief in opposition and counter evidence

(ECF No. 29) and Plaintiffs submitted a Reply Brief in further support of their Motion. (ECF No.

32). Plaintiffs have supplemented the evidentiary record with additional opt- in consent forms (ECF

Nos. 38 , 44, 53 , 60, 68 , 70, 71 , 75 , 79, 81) to which FedEx has responded. (ECF Nos. 55 , 72, 88,

89).




                                                  5
         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 6 of 13




        Pursuant to the Court's August 28, 2019 Order, the parties recently submitted briefs

regarding the appropriate time period for the proposed collective action. (ECF Nos. 103 , 104, 105).

As Plaintiffs' Motion is fully briefed, it is now ripe for disposition .

IV.     LEGAL STANDARD


        Section 216(b) of the FLSA authorizes employees to bring a collective action on behalf of

themselves and others "similarly situated." 29 U.S.C § 216(b). Courts in the Third Circuit follow

a "two-step certification process" to manage FLSA collective actions. Halle v. W Penn Allegheny

Health Sys. Inc ., 842 F.3d 215,224 (3d Cir. 2016).

        Under the first step, collective actions under the FLSA must be "'conditionally' certified

by the district court, which ' requires a named plaintiff to make a modest factual showing-

something beyond mere speculation- to demonstrate a factual nexus between the manner in which

the employer's alleged policy affected him or her and the manner in which it affected the proposed

collective action members."' Reinig v. RBS Citizens, NA., 912 F.3d 115, 123 n.1 (3d Cir. 2018)

(quoting Halle, 842 F.3d at 224). "The sole consequence of conditional certification is the sending

of court-approved written notice to employees ... who in turn become parties to a collective action

only by filing written consent with the court [.]" Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 75 (2013).

       If a conditional class is certified at the first step, '•discovery typically moves forward to

assess whether the opt-ins are ' similarly situated' to the named plaintiffs." Halle, 842 F.3d at 226.

"Upon conclusion of discovery , the parties will file motions seeking final certification or

decertification of the collective action. " Id. At this second step, the named plaintiffs "must

demonstrate by a preponderance of the evidence" that the opt-ins are similarly situated to them "in

order to obtain final certification and proceed with the case as a collective action." Zavala v. Wal




                                                   6
           Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 7 of 13




Mart Stores Inc., 691 F.3d 527, 537 (3d Cir. 2012). The Court of Appeals for the Third Circuit has

explained that the inquiry at the first step of the certification process is limited to whether

"' similarly situated [individuals] do in fact exist,' while at the second stage, the District Court

determines ' whether the [opt-ins] are in fact similarly situated to the named plaintiffs. "' Id. at 536

n.4 (quoting Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)).

V.      D ISCUSSION


       A.      Plaintiffs Have Satisfied Their Burden Regarding Conditional Certification

        Plaintiffs seek conditional certification of a proposed collective action to include:

               All individuals (outside Massachusetts) who worked as a FedEx
               delivery driver under an independent service provider (ISP) since
               August 29, 2014, who operated a vehicle weighing less than 10,001
               pounds at any time since August 29, 2014, and were not paid
               overtime compensation for all hours worked over forty each week.

(ECF No . 10). At the first step of certification, Plaintiffs need only "make a modest factual

showing- something beyond mere speculation- to demonstrate a factual nexus between the

manner in which [FedEx ' s] alleged policy affected him or her and the manner in which it affected

the proposed collective action members. " Halle, 842 F.3d at 224.

       Plaintiffs have submitted evidence showing that a group of similarly situated nationwide

drivers who delivered packages for FedEx exists. To that end, they have submitted FedEx's 10-K

which describes FedEx's shift to the ISP Model nationwide. Both Plaintiffs have submitted

affidavits describing their work and interactions with other delivery drivers at a total of six

different FedEx terminals in North Carolina, Texas, and Virginia. During the pendency of this

Motion thirty-four individuals from eighteen different states have filed opt-in consent forms. 2




       2
         For purposes of this Opinion, the Court has not considered the opt-in forms of those
individuals whose claims have been challenged by FedEx.


                                                   7
            Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 8 of 13




        Plaintiffs' affidavits aver that FedEx required them, and the delivery drivers who worked

alongside them, to be paid through ISPs. According to Plaintiffs, regardless of which ISP under

which they worked, Plaintiffs and other deli very drivers typically worked full-time and exclusively

as dri vers delivering packages to FedEx customers using vehicles bearing FedEx logos. Aspects

of their work were managed or directed by FedEx. They were not paid overtime for their work as

drivers delivering FedEx packages.

        In opposing the Motion, FedEx contends that Plaintiffs have fai led to identify a uniform

FedEx compensation policy that deprives them and the members of the proposed co llective action

of overtime pay. (ECF No . 29 at 8). Pointing to its ISP model, FedEx maintains that each ISP, not

FedEx, has "sole and complete discretion" over their drivers ' pay. (Id. at 9). Because not all ISPs

have the same pay policies, FedEx contends, Plaintiffs cannot show that "all drivers employed by

all ISPs are subject to the same compensation policy that produced the FLSA violations they

allege." (Id.). FedEx also argues that its ISP model does not qualify as a common policy supporting

cond itional certification. (Id. at 11 - 12).

        However, these contentions focus either on merits the of Plaintiffs' claims, or on whether

the potential opt-ins are in fact similarly situated to Pl aintiffs. This is an inquiry that will be

undertaken at step two of the certification process with a more developed record .3

        FedEx also argues that Plaintiffs' evidence is specific to their individual circumstances and

cannot be extrapo lated to thousands to other delivery drivers across hundreds of FedEx terminals




        3FedEx ' s argument appears to be that it had no obligation to pay overtime to those the
delivery drivers because it expected the ISPs to pay overtime to their own employees. The Court
need not entertain this argument, which goes to the merits of Plaintiffs' claim, at this stage of the
proceedings but notes that " [t]he FLSA establ ishes a federal minimum-wage, maximum-hour, and
overtime guarantees that cannot be modified by contract. " Symczyk, 569 U.S. at 69.



                                                  8
         Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 9 of 13




nationwide. (ECF No . 29 at 10). In support of this contention, FedEx cites this Court's decision in

Hodzic v. Fedex Package Sys., Inc., No. CV 15-956, 2016 WL 6248078 (W.D. Pa. Oct. 26, 2016),

in which the court rejected an attempt at nationwide FLSA certification against FedEx because of

the lack of evidence regarding delivery drivers outside the station where the named plaintiffs

worked. Hodzic is inapposite, however, because in that case "the only evidence ... proffered

concerning FedEx operations beyond the Sewickley terminal [was] a statement by [one of the

named plaintiffs] that ' [he] underst[ood] that there were other FedEx terminals in Pennsylvania

that operated the same way , because some contractors from the Sewickley terminal later moved to

provide work from other terminals. " ' Hodzic, WL 6248078 , at *9. According to the Hodzic Court,

a "so le assertion as to the conditions at other, unidentified Pennsylvania terminals which relie[ d]

upon hearsay from unnamed declarants [was] not enough to broaden the scope of the putative class

beyond the Sewickley terminal. " Id.

        In contrast to the "localized evidence which largely form[ ed] the basis" of the overtime

claims in Hodzic, Plaintiffs' affidavits detail their own experiences and interactions with delivery

drivers at six FedEx terminals in three states. Id. Thi s is sufficient at this stage of the proceedings.

        Finally, FedEx asserts that although Plaintiffs have carved out Massachusetts drivers from

their proposed collective action in deference to Roy, they wholly fai l to address various other

putative co ll ective actions pending around the cou nty. (ECF No. 29 at 13). According to FedEx,

Plaintiffs' fai lure to propose any plan for those "first-filed" cases raises the potential of competing

collective actions. (Id) . The Court finds, however, that such concerns do not warrant a ruling

denying conditional certification because "the first-to-file doctrine advanced by [FedEx] applies

in motions to dismi ss, stay or transfer and does not appl y here to simply exclude certain plaintiffs




                                                   9
           Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 10 of 13




from a class." Pereira v. Foot Locker, Inc. , 261 F.R.D. 60, 68 (E.D. Pa. 2009). Additionally, such

issues can be addressed and resolved at subsequent stages of this litigation.

        Therefore, based on the evidence presented, the Court finds that Plaintiffs have met their

burden for conditional certification of their putative collective action. 4

        B.      Equitable Tolling Is Warranted

        An action for unpaid overtime compensation under the FLSA must be commenced within

two years after the cause of action accrued , except that a cause of action arising out of a willful

violation may be commenced within three years after the cause of action accrued. 29 U .S.C. §

255(a). In addition , under the FLSA, an action is commenced for named plaintiffs on the date when

the comp laint is filed , and for non-named plaintiffs, on the date when written consent to become a

party plaintiff is filed. 29 U.S.C. § 256.

        In their Motion, Plaintiffs request that notice should be issued to all putative collective

members who have worked since August 29, 2014, three years prior to the date when the complaint

in Roy was filed. Thus, they seek to equitably toll the notice period either as of the date the Roy

case was filed or alternatively, as of September 7, 2017, the date the motion for conditional

certification was filed in Roy. (ECF No. 104 at 2, 9). According to FedEx, however, equitable

tolling is not warranted in this case as it is the exception, rather than the rule, and any delays in

this case are part of the expected course of an FLSA collective action . (ECF No. 105 at 3).

       The Court of Appeals for the Third Circuit has held that equitable tolling of a statutory

limitations period may be appropriate where: (1) "the defendant has actively misled the plaintiff




       4
         FedEx has asserted Plaintiff Claiborne never drove for an ISP because during the time he
delivered packaged for FedEx, both Virginia and North Caro lina were using a "Contracted Service
Provider" (" CSP") model. (ECF Nos. 29 at 6; 29-2 ,r,r 6, 7). This issue is not presently before the
Court and wi ll be addressed in the event that FedEx challenges Plaintiff Claiborne's standing.


                                                  10
        Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 11 of 13




respecting the plaintiffs cause of action, and that deception causes non-compliance with an

applicable limitations provision;" (2) "the plaintiff in some extraordinary way has been prevented

from asserting his rights;" or (3) "the plaintiff has timely asse1ied his or her rights mistakenly in

the wrong forum. " Podobnik v. US Postal Serv. , 409 F.3d 584, 591 (3d Cir. 2005). Third Circuit

case law also provides for equitable tolling when it "is demanded by sound legal principles as well

as the interests of justice." Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999).

       Undoubtedly, the benefits of a collective action depend upon potential class members

"receiving accurate and timely notice" of their potential claims. Hoffman-La Roche, Inc. v.

Sperling, 493 U.S . 165, 170 (1989). Courts in this Circuit have recognized "that tolling may be

appropriate where unreasonable delay results in potential prejudice to actual or potential opt-in

plaintiffs." McLaughlin v. Seneca Res. Corp., No. 17-255, 2018 WL 1784554, at *3 (W.D. Pa.

Apr. 13 , 2018) (citing decisions). Therefore, in light of the unique procedural history of this case,

the Court concludes that "sound legal principles as well as the interests of justice" warrant

equitably tolling the notice period to preserve the claims of potential op-ins. Jones, 195 F.3d at

159.

       Next, the Court must determine the most appropriate date for tolling the notice period. In

this regard the Court notes that tolling the notice period back to the filing date of either the

complaint, or the motion for conditional certification in Roy, as suggested by Plaintiffs, is

inappropriate.5 Such a broad application of equitable tolling would alter the FLSA statutory

scheme which specifies that, for the purposes of statute of limitations, an action is commenced for




       5
         The Court need not decide at this juncture whether Plaintiff Sullivan-Blake' s individual
claim is subject to equitable tolling because she was either prevented from asserting her rights in
"some extraordinary way ," or asserted her "rights mistakenly in the wrong forum. " Podobnik, 409
F.3d at 591.


                                                 11
        Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 12 of 13




named plaintiffs on the date when the complaint is filed , and for non-named plaintiffs, on the date

when written consent to become a party plaintiff is filed. 29 U.S .C. § 256. Simi larly , the Court

does not agree with FedEx that Roy should be disregarded altogether.

        In Roy, the court stayed briefing on plaintiffs ' motion for conditional certification, at

FedEx ' s request, after the parties stipulated to tolling the notice period for potential opt-ins as of

February 19, 2018 . (ECF No. 104-1). The purpose of that agreement was to preserve the claims of

potential opt-ins whil e the Roy Court addressed whether it had jurisdiction over a nationwide

collective against FedEx, an issue raised by FedEx. (Id.). It was not until approximately nine

months later, on November 27, 2018, that the Roy Court decided that it lacked jurisdiction to

entertain the claims of the potential opt-ins who did not reside in Massachusetts. Those potential

non-Massachusetts opt- ins are the individuals whose claims would be preserved by tolling the

notice period because court-approved notice is a mechanism that, among other things, allows

potential opt-in plaintiffs to "make informed decisions about whether to participate" in a pending

collective action. Hoffman-La Roche, 493 at 170. While the Court declines to adopt the February

19, 2018 tolling period applied in Roy, it concludes that an equ itable date for tolling in this case is

November 27, 20 18, the date on which the Roy Court determined that it lacked jurisdiction over

the non-Massachusetts potential opt-ins. Accordingly , notice should be issued to all putative

collective members who have worked since November 27, 2015 .6

       Therefore, the parties are directed to meet and confer in an effort to finalize the content and

form of the notice in accordance with this decision and to submit a joint proposal for the Court's

consideration.



       6
         FedEx concedes that under applicable case law, if the Court issues notice, a three-year
notice period is appropriate because Plaintiffs have alleged willfu l conduct. (ECF No. 105 at 3
n.2).


                                                  12
        Case 2:18-cv-01698-PLD Document 106 Filed 09/30/19 Page 13 of 13




VI.    C ONCLUSIO


       Based on the foregoing, Plaintiffs' Motion for Issuance of Notice Under § 216(b) of the

FLSA (ECF No. 10) will be granted in part and denied in pa1i. An appropriate order will follow.




                                              13
